Case 1:19-cv-00742-LPS Document 646 Filed 03/25/20 Page 1 of 8 PageID #: 50010




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,

                        Plaintiffs,
                                              C.A. No. 19-742-LPS
             v.

 VMWARE, INC.,

                        Defendant.


                      DEFENDANT VMWARE’S RESPONSE TO
                  CIRBA’S NOTICE OF SUBSEQUENT DEVELOPMENT

Dated: March 25, 2020

OF COUNSEL:                               YOUNG CONAWAY STARGATT &
                                          TAYLOR, LLP
Arturo J. González
Michael A. Jacobs                         Anne Shea Gaza (No. 4093)
Richard S. J. Hung                        Robert M. Vrana (No. 5666)
MORRISON & FOERSTER LLP                   Samantha G. Wilson (No. 5816)
425 Market Street                         Rodney Square
San Francisco, CA 94105                   1000 North King Street
(415) 268-7000                            Wilmington, DE 19801
agonzalez@mofo.com                        (302) 571-6600
mjacobs@mofo.com                          agaza@ycst.com
rhung@mofo.com                            rvrana@ycst.com
                                          swilson@ycst.com
Deanne E. Maynard
Brian R. Matsui                           Attorneys for VMware, Inc.
MORRISON & FOERSTER LLP
2000 Pennsylvania Avenue, NW Suite 6000
Washington, D.C. 20006
(202) 887-1500
dmaynard@mofo.com
bmatsui@mofo.com

Seth P. Waxman
Thomas G. Saunders
WILMER CUTLER PICKERING HALE
AND DORR LLP
1875 Pennsylvania Avenue, NW
Washington, DC 20006
(202) 663-6000
seth.waxman@wilmerhale.com
Case 1:19-cv-00742-LPS Document 646 Filed 03/25/20 Page 2 of 8 PageID #: 50011



thomas.saunders@wilmerhale.com

William F. Lee
WILMER CUTLER PICKERING HALE
AND DORR LLP
60 State Street
Boston, MA 02109
(617) 526-6000
william.lee@wilmerhale.com
Case 1:19-cv-00742-LPS Document 646 Filed 03/25/20 Page 3 of 8 PageID #: 50012




       Cirba’s Notice of Subsequent Development Related to its Motion for Permanent

Injunction (D.I. 642) is another attempt to circumvent the Court’s Order regarding the post-trial

briefing schedule and page limits (D.I. 574). The 37-page Notice—filed nine days before

VMware’s responsive post-trial brief is due—confirms that: (1) Cirba’s request for an injunction

targets an unreleased product not within the scope of adjudicated infringement; and (2) a one-

month extension of VMware’s responsive post-trial brief is warranted (see D.I. 638).

I.     CIRBA’S NOTICE OF SUBSEQUENT DEVELOPMENT

       Cirba’s Notice makes clear that it is not seeking a permanent injunction against the

products that were adjudicated at trial, i.e., (i) vSphere with DRS, (ii) vROps with DRS, and

(iii) VMC on AWS (cloud-based product) with DRS 2.0. (D.I. 642 at 2.) Rather, it only seeks to

enjoin VMware from releasing an on-premises product (i.e., vSphere 7.0) on the presumption

that it contains compute policies and DRS 2.0. (Id. (“It seeks an injunction narrowly tailored

only to compute policies in DRS 2.0 as used in vSphere 7.0.”).) But as VMware has already

informed Cirba, its upcoming release of vSphere 7.0 with DRS 2.0 will not offer the very

functionality—compute policies—that Cirba’s injunction request targets. (Ex. A.)

       Instead of addressing the issues related to the unreleased vSphere on-premises product in

its post-trial reply brief, Cirba advanced additional arguments in the Notice to support its request

for a permanent injunction. (D.I. 642 at 4.) For example, Cirba argues that (i) it would “have

been technically impractical to remove the infringing features” from the upcoming vSphere 7.0

with DRS 2.0, and (ii) “the balance of the harms tips even more in favor of Densify, weighing in

favor of granting a permanent injunction.” (Id.) Cirba urges VMware to “address[]” these

additional arguments in VMware’s responsive brief, further confirming that its Notice is just an

extension of its opening brief. (Id.)




                                                -1-
Case 1:19-cv-00742-LPS Document 646 Filed 03/25/20 Page 4 of 8 PageID #: 50013




II.       CIRBA’S NOTICE CONFIRMS THAT VMWARE’S REQUESTS FOR
          EXTENSION AND DISCOVERY ARE WARRANTED

          The fact that Cirba’s Notice added additional arguments beyond those reflected in its

opening brief warrants granting an extension on VMware’s responsive post-trial brief. As

VMware explained in its letter brief, Cirba submitted four new declarations in support of its post-

trial motion—spanning 89 pages of testimony and approximately 5,000 pages of exhibits. (D.I.

638 at 1.) VMware would be substantially prejudiced if not afforded reasonable time to take

depositions of Cirba’s declarants and to prepare its own responsive declarations for submission

in support of its responsive post-trial brief. (Id. at 1.)

          By contrast, a one-month extension on VMware’s response would not prejudice Cirba.

As Cirba concedes, it is no longer “appropriate to request expedited injunctive relief.” (D.I. 642

at 4 (“Given the global pandemic and VMware’s representation that vSphere with DRS 2.0 now

is not infringing, it does not appear feasible or appropriate to request expedited injunctive relief

pending resolution of Densify’s permanent injunction motion[.]”).) Thus, a short extension

would have little impact, if any, on Cirba’s request for an injunction or other requested post-trial

relief.

          For reasons discussed above and in VMware’s letter brief (D.I. 638), a one-month

extension would allow VMware to (i) test Cirba’s new fact and expert materials (including

reviewing Cirba’s production of documents relevant to Cirba’s alleged loss of customers and

employees, deposing Cirba’s declarants remotely, and preparing its own responsive declarations)

and (ii) address Cirba’s additional arguments in the Notice.

          Should the Court decline to grant VMware additional time to file its responsive post-trial

brief, VMware requests that the Court allow it to submit supplemental briefing after VMware has

had an opportunity to review its production of relevant documents and depose Cirba’s declarants.



                                                  -2-
 Case 1:19-cv-00742-LPS Document 646 Filed 03/25/20 Page 5 of 8 PageID #: 50014




III.    VMWARE’S PROPOSED SCHEDULE

        To this end, VMware requests that the Court adopt the following schedule:

        1. By no later than April 1, 2020, Cirba shall produce to VMware all communications

            relevant to Cirba’s alleged loss of customers and employees and all other

            communications that relate to the factual issues set forth in its four declarations;

        2. Cirba shall produce its declarants (Jim Bergman, Gerry Smith, Andrew Hillier, and

            Riyaz Somani) for remote depositions on or after April 8, 2020;

        3. The parties shall complete all depositions of Cirba’s declarants by April 15, 2020; and

        4. VMware shall submit its responsive post-trial brief by April 30, 2020.1

        Should the Court decline to grant VMware an extension to file its responsive post-trial

 brief, VMware proposes the following alternative schedule:

        1. By no later than April 1, 2020, Cirba shall produce to VMware all communications

            relevant to Cirba’s alleged loss of customers and employees and all other

            communications that relate to the factual issues set forth in its four declarations;

        2. Cirba shall produce its declarants (Jim Bergman, Gerry Smith, Andrew Hillier, and

            Riyaz Somani) for remote depositions on or after April 8, 2020;

        3. The parties shall complete all depositions of Cirba’s declarants by April 15, 2020;

        4. VMware shall submit its supplemental post-trial brief (no more than 10 pages) by

            April 30, 2020; and

        5. Cirba shall submit its response to VMware’s supplemental post-trial brief (no more

            than 5 pages) by May 7, 2020.



 1
  To the extent that Cirba needs additional time to produce documents or make its declarants
 available for depositions, VMware is amenable to extend its proposed schedule, including the
 due date for VMware’s responsive post-trial brief.

                                                 -3-
Case 1:19-cv-00742-LPS Document 646 Filed 03/25/20 Page 6 of 8 PageID #: 50015




           The proposed schedules only apply to Cirba’s post-trial motion (D.I. 604) and in no way

affect the briefing schedule for VMware’s post-trial motion (D.I. 602), which should comply

with the Court Order on February 12, 2020 (D.I. 574) as there is no basis for or reason to extend

deadlines relating to that motion.

Dated: March 25, 2020

 OF COUNSEL:                                        YOUNG CONAWAY STARGATT &
                                                    TAYLOR, LLP
 Arturo J. González
 Michael A. Jacobs                                  /s/ Anne Shea Gaza
 Richard S. J. Hung
 MORRISON & FOERSTER LLP                            Anne Shea Gaza (No. 4093)
 425 Market Street                                  Robert M. Vrana (No. 5666)
 San Francisco, CA 94105                            Samantha G. Wilson (No. 5816)
 (415) 268-7000                                     Rodney Square
 agonzalez@mofo.com                                 1000 North King Street
 mjacobs@mofo.com                                   Wilmington, DE 19801
 rhung@mofo.com                                     (302) 571-6600
 Deanne E. Maynard                                  agaza@ycst.com
 Brian R. Matsui                                    rvrana@ycst.com
 MORRISON & FOERSTER LLP                            swilson@ycst.com
 2000 Pennsylvania Avenue, NW Suite 6000
 Washington, D.C. 20006                             Attorneys for VMware, Inc.
 (202) 887-1500
 dmaynard@mofo.com
 bmatsui@mofo.com

 Seth P. Waxman
 Thomas G. Saunders
 WILMER CUTLER PICKERING HALE
 AND DORR LLP
 1875 Pennsylvania Avenue, NW
 Washington, DC 20006
 (202) 663-6000
 seth.waxman@wilmerhale.com
 thomas.saunders@wilmerhale.com

 William F. Lee
 WILMER CUTLER PICKERING HALE
 AND DORR LLP
 60 State Street
 Boston, MA 02109
 (617) 526-6000
 william.lee@wilmerhale.com

26206950




                                                 -4-
Case 1:19-cv-00742-LPS Document 646 Filed 03/25/20 Page 7 of 8 PageID #: 50016




                                 CERTIFICATE OF SERVICE


         I, Anne Shea Gaza, hereby certify that on March 25, 2020, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on March 25, 2020, I caused the foregoing document to be served via

electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




24585493.1
Case 1:19-cv-00742-LPS Document 646 Filed 03/25/20 Page 8 of 8 PageID #: 50017




                        Jaime F. Cardenas-Navia, Esquire
                        Wesley Lanier White, Esquire
                        Khue V. Hoang, Esquire
                        Reichman Jorgensen LLP
                        750 Third Avenue, Suite 2400
                        New York, NY 10017

                        RJ_densify@reichmanjorgensen.com

                        Gary J. Toman, Esquire
                        Weinberg Wheeler Hudgins Gunn & Dial
                        3344 Peachtree Road NE, Suite 2400
                        Atlanta, GA 30326
                        gtoman@wwhgd.com

                        Peter J. Ayers, Esquire
                        Law Office of Peter J. Ayers, PLLC
                        2200 Bowman Avenue
                        Austin, TX 78703
                        peter@ayersiplaw.com

                        Attorneys for Plaintiffs/Counter-Defendants


Dated: March 25, 2020                        YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP

                                             /s/ Anne Shea Gaza
                                             Anne Shea Gaza (No. 4093)
                                             Robert M. Vrana (No. 5666)
                                             Samantha G. Wilson (No. 5816)
                                             Rodney Square
                                             1000 N. King Street
                                             Wilmington, Delaware 19801
                                             agaza@ycst.com
                                             rvrana@ycst.com
                                             swilson@ycst.com

                                             Attorneys for VMware, Inc.




                                         2
24585493.1
